DETAILED ACTION
Allowable Subject Matter
Claims 19-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Some of the best prior art of record are Silver (6,250,008); Libassi (US 4,835,894); Robbins (US 2,997,802); and Wilkinson (4,833,811).  Silver discloses that it is known in the art to having a safety element with a firing interrupting element configured for a snug fit between and firearm chamber and a fore end of a functional firing element wherein the safety has a cord (The tab 28 may also include an aperture 29 for receiving a lanyard 25) capable of attaching to an article worn by a user.   The difference between the prior art of record and the claimed subject matter is that the prior art of record does not disclose or render obvious the safety element with the firing interrupting element configured for a snug projection between a face of a duty cartridge and a foreend of a functional firing element.  The prior art plugs clearly extend into a chamber of a firearm and are unable to work with a cartridge in the chamber since the chamber needs to be empty for the plug to work.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641